DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 13 are objected to because of the following informalities:  
In claim 10, lines 6 and 11, it appears ‘on’ should be added after “based”.
In claim 13, line 9, it appears ‘and orientation’ should be removed as only the position of the robot arm is determined.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 12, 16, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 17, lines 4-5, ‘the determined positions of the second plurality of tracking markers’ lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, 12, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franck et al (US 6,298,262 –cited by applicant).
Re claim 1: Franck discloses a system comprising: 
a processor circuit (Figure 9; see workstation 580); and
a memory comprising machine-readable instructions (Figure 6; col 10, lines 6-25; see storage medium 430 and application 588) configured to cause the processor circuit to:
provide a medical image volume defining an image space, the medical image volume comprising: an anatomical feature of a patient; a registration fixture that is fixed with respect to the anatomical feature of the patient; and a plurality of fiducial markers that are fixed with respect to the registration fixture (col 7, line 45-col 8, line 20, Figure 
based on the medical image volume, determine, for each fiducial marker of the plurality of fiducial markers, a position of the fiducial marker with respect to the image space (col 8, lines 5-20; see the fiducial coordinates which correspond to position of the markers);
determine, based on the determined positions of the plurality of fiducial markers, a position and orientation of the registration fixture with respect to the anatomical feature (col 8, lines 39-54; see the tracking of MIRRF 310, 510 which has the fiducials to determine the position and orientation of the fixture);
provide a tracking data frame defining a tracking space, the tracking data frame comprising positions of a first plurality of tracked markers that are fixed with respect to the registration fixture (Figure 9; col 11, lines 28-60; see fixture 710 with markers 730 or alternatively see Figure 22, tracking frame 1530, each of which has the optical markers); and
based on the tracking data frame, determine a position of the anatomical feature with respect to the first plurality of tracked markers in the tracking space (col 11, lines 28-60; wherein the fixture is used to guide instruments to a target (i.e. the anatomical feature)).
Re claim 2: The tracking data frame further comprises positions of a second plurality of tracked markers that are fixed with respect to a patient support structure, wherein the anatomical feature of the patient is fixed with respect to the patient support 
Re claim 3: The first plurality of tracked markers is removed from the patient after determining the position of the anatomical feature with respect to the second plurality of tracked markers in the tracking space (col 11, lines 28-60; see the markers 730 attached to the fixtures which are configured/capable of being removed from the patient).
Re claim 4: The registration fixture comprises a stereotactic frame fixed to the patient (col 7, line 45-col 8, line 20, Figure 22; see stereotactic frame 1520 affixed to the patient with fiducials 340).
Re claim 5: The second plurality of tracked markers is fixedly attached to a dynamic reference base (DRB) that is removably attached to the stereotactic frame (col 2, lines 40-47; col 11, lines 33-43; see the adjustable/dynamic frame 710).
Re claims 6, 7, 19: The registration fixture comprises a stereotactic frame fixed to the patient (col 7, line 45-col 8, line 20, Figure 22; see stereotactic frame 1520 affixed to the patient with fiducials 340). Further, the medical image volume comprises 
Re claims 8, 20: The first plurality of tracked markers is fixedly attached on a frame reference array (FRA) that is removably attached to the stereotactic frame (Figure 9, 22; see reference frame 710 or altneratively the tracking MIRRF 1530, each of which are FRAs).
Re claim 9: The registration fixture comprises a fixture fixedly attached to an image intensifier of a fluoroscopy (fluoro) image capture device (col 8, lines 5-20; see the CT imaging, wherein it is known that modern CT imagers include intensifiers for fluoroscopic image capture), and wherein the medical image volume comprises: a first fluoro image of the registration fixture, the anatomical feature of the patient, and the plurality of fiducial markers that is captured by the fluoro image capture device from a first fluoro image perspective, wherein the plurality of fiducial markers causes a first plurality of shadows on the first fluoro image that are fixed from a first perspective with respect to the registration fixture (col 3, lines 1-25; col 14, line 64-col 15, line 38; see the perspective views with surface shading and see the navigational views (i.e. including first perspectives), wherein the markers are captured by the fluoro/CT imager); and
a second fluoro image of the registration fixture, the anatomical feature of the patient, and the plurality of fiducial markers that is captured by the fluoro image 
Re claim 11: The registration fixture comprises an intraoperative computerized tomography (ICT) fixture, wherein the plurality of fiducial markers comprise a plurality of radio-opaque fiducial markers that are coupled to the ICT fixture (col 20, lines 21-27; see that the use of the fixtures is done intraoperatively, which includes that of the fixture 310, 1520), wherein the first plurality of tracked markers are coupled to the ICT fixture (col 7, line 45-col 8, line 20; see fiducials on the fixture 310, 1520), wherein the medical image volume comprises a computerized tomography (CT) image of the fiducial markers and the anatomical feature of the patient (col 7, line 45-col 8, line 20; see the CT volume including the markers and anatomy).
Re claim 12: The system further comprising: an updated medical image volume defining an updated image space comprising: the anatomical feature of the patient; the registration fixture that is fixed with respect to the anatomical feature of the patient; and the plurality of fiducial markers that are fixed with respect to the registration fixture (see the above corresponding portion of claim 1 and further see col 10, lines 25-33 and col 11, lines 50-61; wherein the probe and system coordinates and image/map are continuously updated and the display is continually displayed providing the updated 
based on the updated medical image volume, determine, for each fiducial marker of the plurality of fiducial markers, an updated position of the fiducial marker with respect to the updated image space;
determine, based on the determined updated positions of the plurality of fiducial markers, an updated position and orientation of the registration fixture with respect to the anatomical feature; and
based on the tracking data frame, determine an updated position of the anatomical feature with respect to the tracking space (see the above corresponding portion of claim 1 and further see col 10, lines 25-33 and col 11, lines 50-61; wherein the probe and system coordinates and image/map are continuously updated and the display is continually displayed, thereby providing determined positions and orientations based on the updated image space).
Re claim 16: Franck discloses a computed implemented method comprising:
receiving a medical image volume at a first time, the medical image volume comprising an anatomical feature of a patient and at least a portion of a registration fixture that is fixed with respect to the anatomical feature of the patient, the registration fixture comprising a first plurality of fiducial markers that are fixed with respect to the registration fixture (col 7, line 45-col 8, line 20, Figure 22; see the CT scanner to provide a medical image volume for the patient head, registration fixture 310 or alternatively stereotactic frame 1520 affixed to the patient with fiducials 340);

determining, by the processor circuit based on the determined positions of the first plurality of fiducial markers, positions of an array of tracking markers on the registration fixture with respect to the anatomical feature (col 8, lines 5-20; see the fiducial coordinates which correspond to position of the markers);
receiving a tracking data frame from an intraoperative tracking device comprising a plurality of tracking cameras at a second time that is later than the first time, the tracking data frame comprising positions of a first plurality of tracking markers that are fixed with respect to the registration fixture (Figure 9; col 11, lines 28-60; see fixture 710 with markers 730 or alternatively see Figure 22, tracking frame 1530, each of which has the optical markers and see tracking cameras 560); and
determining, by the processor circuit based on the positions of the first plurality of tracking markers, a position and orientation of the anatomical feature with respect to the plurality of tracking cameras (col 11, lines 28-60; wherein the fixture is used to guide instruments to a target (i.e. the anatomical feature)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Franck et al (US 6,298,262 –cited by applicant), as applied to claim 9, in view of Isaacs et al (US Pub 2013/0113791 –cited by applicant).
Re claim 10: Franck discloses all features except for determining the position and orientation of the registration fixture with respect to the anatomical feature further comprises:
comparing the first fluoro image to a first digitally reconstructed radiograph (DRR) projected through a computerized tomography (CT) image volume having a first DRR perspective;
determining, based the comparing the first fluoro image to the first DRR, that the first DRR perspective with respect to the anatomical feature is substantially equal to the first fluoro image perspective with respect to the anatomical feature;
comparing the second fluoro image to a second DRR projected through the CT image volume having a second DRR perspective different from the first DRR perspective;
determining, based comparing the second fluoro image to the DRR, that the second DRR perspective with respect to the anatomical feature is substantially equal to the second fluoro image perspective with respect to the anatomical feature;
determining a position and orientation of the anatomical feature with respect to the first DRR perspective and the second DRR perspective; and
based on the determining the position and orientation of the anatomical feature with respect to the first DRR perspective and the second DRR perspective, the  perspective, determining the position and orientation of the registration fixture with respect to the anatomical feature.
However, Isaacs teaches comparing the first fluoro image to a first digitally reconstructed radiograph (DRR) projected through a computerized tomography (CT) image volume having a first DRR perspective [0060; see the fluoro image of the anatomy compared with DRRs (i.e. a first DRR) ];
determining, based the comparing the first fluoro image to the first DRR, that the first DRR perspective with respect to the anatomical feature is substantially equal to the first fluoro image perspective with respect to the anatomical feature [0060; see the comparison to determine the ‘best match’ which indicates if the DRR is equal to the fluoro image];
comparing the second fluoro image to a second DRR projected through the CT image volume having a second DRR perspective different from the first DRR perspective [0060; see the fluoro image of the anatomy compared with DRRs (i.e. a second DRR)];
determining, based comparing the second fluoro image to the DRR, that the second DRR perspective with respect to the anatomical feature is substantially equal to the second fluoro image perspective with respect to the anatomical feature [0060; see the comparison to determine the ‘best match’ which indicates if the DRR is equal to the fluoro image]; and

It would have been obvious to the skilled artisan to modify Franck, to utilize comparisons with DRRs as taught by Isaacs, in order to use the DRR data to provide for improved accuracy in determine position and orientation relative to anatomy. Further, the combination results in: based on the determining the position and orientation of the anatomical feature with respect to the first DRR perspective and the second DRR perspective, the determining that the first DRR perspective is substantially equal to the first fluoro image perspective, and the determining that the second DRR perspective is substantially equal to the second fluoro image perspective, determining the position and orientation of the registration fixture with respect to the anatomical feature (see the DRR comparisons above in Isaacs and see the determining of position/orientation of the registration fixture in Franck).

Claims 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Franck et al (US 6,298,262 –cited by applicant), as applied to claims 1 and 16, in view of Kwon et al (US Pub 2018/0049825 –cited by applicant).
Re claims 13-15, 17, 18: Franck discloses all features including determining the position and orientation of the anatomy and removing the first plurality of tracked markers from the patient after determining position/orientation of the anatomical feature (col 11, lines 28-60; see the markers 730 attached to the fixtures which are configured/capable of being removed from the patient), but does not disclose the 
based on the tracking data frame, determine a position of a robot arm of the surgical robot with respect to the tracking space;
determine, based on the determined position and orientation of the anatomical feature with respect to the tracking space and the determined position and orientation of the robot arm with respect to the tracking space, a position and orientation of the anatomical feature with respect to the robot arm; 
control the robot arm based on the determined position and orientation of the anatomical feature with respect to the robot arm;
based on the determined position and orientation of the anatomical feature with respect to the robot arm, determine a target location within the anatomical feature in the tracking space; and control the robot arm to position a tool at the target location within the anatomical feature; and
based on the determined position and orientation of the anatomical feature with respect to the robot arm, determine a pivot location in the tracking space, wherein controlling the robot arm to position the tool at the target location comprises pivoting the tool about the pivot location.
However, Kwon teaches based on the tracking data frame, determine a position of a robot arm of the surgical robot with respect to the tracking space [0070; see the markers attached to robot 100];

control the robot arm based on the determined position and orientation of the anatomical feature with respect to the robot arm [0139; see the stereotactic unit with robot to guide instruments to target];
based on the determined position and orientation of the anatomical feature with respect to the robot arm, determine a target location within the anatomical feature in the tracking space with respect to the cameras; and control the robot arm to position a tool at the target location within the anatomical feature [0139; see the stereotactic unit with robot to guide instruments/tools to target within the patient head; Figure 1; see the cameras 130]; and
based on the determined position and orientation of the anatomical feature with respect to the robot arm, determine a pivot location in the tracking space, wherein controlling the robot arm to position the tool at the target location comprises pivoting the tool about the pivot location (Figures 5, 15; see the angled/pivoted positions of the tool controlled by the robot).
It would have been obvious to the skilled artisan to modify Franck, to incorporate the robot arm as taught by Kwon, in order to improve the surgical accuracy of the instrument guided toward the anatomical target.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/362,879 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘879 features a system with a processor and memory with instructions to provide an image volume with an anatomical feature, registration fixture, and fiducial markers, determining positions of the markers and of the fixture, and .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/362,879 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘879 features a system with a processor and memory with instructions to provide an image volume with an anatomical feature, registration fixture, and fiducial markers, determining positions of the markers and of the fixture, and providing a tracking data frame with tracked markers to determine a position of the anatomical feature. While claim 1 of ‘879 includes additional features such as a surgical robot controller, it would have been obvious to the skilled artisan that the instant claims are an obvious variant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 17 of copending Application No. 16/380,413 (reference application). Although the claims at issue are not identical, they ‘413 features a system with a processor and memory with instructions to provide an image volume with an anatomical feature, registration fixture, and fiducial markers, determining positions of the markers and of the fixture, and providing a tracking data frame with tracked markers to determine a position of the anatomical feature. While claim 1 of ‘413 includes additional features such as an electrode, it would have been obvious to the skilled artisan that the instant claims are an obvious variant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/737,029 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘029 features a system with a processor and memory with instructions to provide an image volume with an anatomical feature, registration fixture, and fiducial markers, determining positions of the markers and of the fixture, and providing a tracking data frame with tracked markers to determine a position of the anatomical feature. While claim 1 of ‘029 includes additional features such as a mount to which a detachable base is securable, it would have been obvious to the skilled artisan that the instant claims are an obvious variant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 16/840,967 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘967 features a method including steps to provide an image volume with an anatomical feature, registration fixture, and fiducial markers, determining positions of the markers and of the fixture, and providing a tracking data frame (see the dynamic reference base with markers) with tracked markers to determine a position of the anatomical feature. While claim 1 of ‘967 includes additional features such as that of storing x-ray data and detecting an imaging pattern, it would have been obvious to the skilled artisan that the instant claims are an obvious variant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/           Primary Examiner, Art Unit 3793